Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant’s election without traverse of Group I and species (spike; SEQ ID NO: 6; virus; SEQ ID NO: 4; SEQ ID NO: 6; immune stimulatory cytokine; IL-15) in the reply filed on 11/29/2021 is acknowledged.
Claims 5, 6, 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/29/2021.
Claims 1-4, 7-11 are under consideration.

Information Disclosure Statement
2. The information disclosure statements (IDS) were submitted on 12/20/2021; 10/27/2021; 10/22/2021; 10/12/2021; 3/30/2021; 2/11/2021; 11/3/2020; 11/3/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
3. Claims 1, 4 are objected to because of the following informalities:  
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. Claims 1-4, 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 1-4, 7-11 as submitted 11/29/2021
Claims 1, 4 recite “a extracellular portion of CD40 ligand”. It is not clear if this language refers to membrane-bound CD40L but the extracellular portion thereof, or isolated or cleaved and soluble CD40L found in extracellular space (For example, Pietravalle et al. (“Cleavage of membrane-bound CD40 ligand is not required for inducing B cell proliferation and differentiation,” Eur. J. Immunol. 26: 725-728 (1996))(See PTO-892: Notice of References Cited) teaches: CD40L is processed and its soluble cleavage products are released into the extracellular environment; there are forms of soluble and uncleavable membrane-bound CD40L (abstract). Further, it is not clear what part is just “a extracellular portion of CD40 ligand”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Korokhov et al. (US20050003548)(See PTO-892: Notice of References Cited) in view of Hashem et al. (US20200164058)(See PTO-892: Notice of References Cited) and Smith et al. (U.S. Patent 10953089) (See PTO-892: Notice of References Cited).
See claims 1-3 as submitted 11/29/2021.
See also the 35 U.S.C. 112(b) rejection above.
Korohov et al. teaches: adenovirus vector (abstract); including use of expression cassettes including genes including for antigens [0028, 0092, 0112, 0119](as recited in claim 1); wherein cassettes include promoters and cloning sites [0119](as recited in claim 1); including CD40L [0119].
Korohov et al. does not teach linker (as recited in claims 1, 2); CoV2 spike protein; fusion protein having at least 85% identity to SEQ ID NO: 6.
Hashem et al. teaches: CD40 targeted coronavirus fusion peptide (abstract); including CD40 targeted MERS-CoV S1 fusion peptide as well as corresponding polynucleotide for inducing immune response (abstract);  wherein viral proteins from other coronaviruses, such as coronavirus S proteins, may be substituted in the peptide [0046]; including promoter, CD40L, linker, antigen of interest [0030](as recited in claim 1); wherein linker can be 2-20 amino acid residues [0063](as recited in claim 2); including use of adenovirus 5 platform or rAD5 vector [0082]. It is noted that Hashem et al. teaches wherein CD40L is expressed on activated cells [0021], thus, is considered to include “extracellular portion of CD40 ligand”.
Smith et al. teaches: recombinant spike protein, including SEQ ID NO: 40, which has 88.8% identity to instant SEQ ID NO: 6 (See Result 3 of STIC Sequence Search Result 20220214_164318_us-17-082-994-6.align250.rai in SCORE).
One of ordinary skill in the art would have been motivated to use nucleotide encoding fusion peptide of coronavirus as taught by Hashem et al. as well as spike protein of coronavirus as taught by Smith et al. with the expression cassette of Korokhov et al.  Korokhov et al. teaches cassette for expressing genes, and Hashem et al. and Smith et al. teach such genes (See MPEP 2144.06: Substituting equivalents known for the same purpose). Further, one of ordinary skill in the art would have been motivated to use spike protein as taught by Smith et al. in construct as taught by Hashem et al. Hashem et al. teaches use of coronavirus spike protein, and Smith et al. teaches such a spike protein (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using nucleotide encoding fusion peptide of coronavirus as taught by Hashem et al. as well as spike protein of coronavirus as taught by Smith et al. with the expression cassette of Korokhov et al. There would have been a reasonable expectation of success given the underlying materials (nucleic acid constructs as taught by Korokhov et al. and Hashem et al. in view of Smith et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

6. Claims 4, 7-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US20160076053)(See PTO-892: Notice of References Cited) in view of Hashem et al. (US20200164058; cited above) and Smith et al. (U.S. Patent 10953089; cited above).
See claims 4, 7-9, 11 as submitted 11/29/2021.
Jones et al. teaches: replication defective adenovirus vectors (title); including adenovirus vectors for generating immune response (abstract); including E1 deleted vectors as well as in E2b regions [0064](as recited in claim 4); comprising heterologous nucleic acid sequence [0053].
Jones et al.  does not teach nucleic acid as recited in claim 4; CoV2 spike protein having at least 85% identity to SEQ ID NO: 4; fusion protein having at least 85% identity to SEQ ID NO: 6.
See the teachings of Hashem et al. and Smith et al. above. Further as to Smith et al., Smith et al. teaches spike protein SEQ ID NO: 1, which has 99% identity with instant SEQ ID NO: 4 (See Result 3 of STIC Sequence Search Result 20220214_164318_us-17-082-994-4.align250.rai in SCORE).
One of ordinary skill in the art would have been motivated to use nucleic acid as taught by Hashem et al. and Smith et al. in the vector of Jones et al. Jones et al. teaches adenovirus vector comprising heterologous genes, and Hashem et al. and Smith et al., which also teach adenovirus vector comprising heterologous genes, teach such genes (See MPEP 2144.06: Substituting equivalents known for the same purpose). 
One of ordinary skill in the art would have had a reasonable expectation of success for using nucleic acid as taught by Hashem et al. and Smith et al. in the vector of Jones et al. There would have been a reasonable expectation of success given the underlying materials (adenovirus vector constructs as taught by Hashem et al. and Smith et al. and Jones et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.

7. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. in view of Hashem et al. and Smith et al. as applied to claims 4, 7-9, 11 above, and further in view of Hipp et al. (US2018029663)(See PTO-892: Notice of References Cited)
See claim 10 as submitted 11/29/2021.
See the teachings of Jones et al. in view of Hashem et al. and Smith et al. above. Jones et al. also teaches wherein vector may further comprise sequence encoding cytokine [0186].
Jones et al. in view of Hashem et al. and Smith et al. does not teach IL-15.
Hipp et al. teaches: vaccine component (abstract); adjuvant including IL-15 [0250].
One of ordinary skill in the art would have been motivated to use IL-15 as taught by Hipp et al. with the construct as taught by Jones et al. in view of Hashem et al. and Smith et al. Jones et al. in view of Hashem et al. and Smith et al. teaches using sequence encoding cytokine, and Hipp et al. teaches such a cytokine (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using IL-15 as taught by Hipp et al. with the construct as taught by Jones et al. in view of Hashem et al. and Smith et al. There would have been a reasonable expectation of success given the underlying materials (nucleic acid sequences as taught by Jones et al. in view of Hashem et al. and Smith et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8. Claims 1-4, 7-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/198164 in view of Hashem et al. and Smith et al.  (references cited above).
See claims 1-4, 7-11 as submitted 11/29/2021.
Claims 1-20 of copending Application No. 17/198164 recite a method of inducing immunity against a severe acute respiratory syndrome (SARS) coronavirus 2 (SARS-CoV2) in mucosal tissue of a patient, the method comprising administering a vaccine composition to the patient by delivery to nasal mucosa, oral mucosa, and/or alimentary mucosa, wherein the vaccine composition comprises a replication defective adenovirus, and wherein the adenovirus comprises an E1 gene region deletion and an E2b gene region deletion; SARS CoV2 spike protein; cytokine; IL-15. It is further noted that a method of using a product renders the product obvious.
Claims 1-20 of copending Application No. 17/198164 do not recite CD40L; SEQ ID NOs: 4, 6.
See the teachings of Hashem et al. and Smith et al. above. 
One of ordinary skill in the art would have been motivated to use genes as taught by Hashem et al. and Smith et al. with the adenovirus as recited in claims 1-20 of copending Application No. 17/198164. Claims 1-20 of copending Application No. 17/198164 recite replication defective adenovirus vector and SARS CoV2 spike protein, and Hashem et al. and Smith et al. teaches such a construct (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using genes as taught by Hashem et al. and Smith et al. with the adenovirus as recited in claims 1-20 of copending Application No. 17/198164. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

Conclusion
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Amara et al. (US20120076820)See PTO-892: Notice of References Cited): teaches CD40L expressed on viral like particle as adjuvant (abstract).
10. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648